     Case 2:20-cv-01309-RFB-NJK Document 5 Filed 07/28/20 Page 1 of 4



1
2                                 UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4     TYRONE JOHNSON,                                            Case No. 2:20-cv-01309-RFB-NJK
5                                               Plaintiff                      ORDER
6            v.
7     CORE CIVIC, et al.,
8                                            Defendants
9
10   I.     DISCUSSION

11          On July 15, 2020, Plaintiff, an inmate in the custody of the Nevada Southern Detention

12   Center (“NSDC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

13   application to proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff's application to proceed

14   in forma pauperis is incomplete.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

16   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

17   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit

18   all three of the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

20          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3);

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

22          (i.e. page 4 of this Court’s approved form); and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

24   six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must

25   still submit an inmate account statement for the dates he has been present at the facility.

26          Plaintiff has not filed an inmate account statement with this application to proceed in forma

27   pauperis. As previously stated, if Plaintiff has not been at the facility a full six-month period,

28   Plaintiff must still submit an inmate account statement for the dates he has been present at the
     Case 2:20-cv-01309-RFB-NJK Document 5 Filed 07/28/20 Page 2 of 4



1    facility. The Court is aware that officials at Nevada Southern Detention Center are capable of
2    producing an inmate account statement for inmates present at the facility less than six months
3    because the Court has received such statements.
4            Accordingly, the Court denies Plaintiff's application to proceed in forma pauperis, Docket
5    No. 1, without prejudice because the application is incomplete.
6           It is important that Plaintiff understand that a financial certificate and an inmate account
7    statement are not the same thing. Documentation concerning a financial certificate is not
8    documentation about an inmate account statement. If Plaintiff has difficulty obtaining both a
9    financial certificate and an inmate account statement from prison officials, Plaintiff shall file an
10   affidavit in this case detailing when he requested both documents, who he spoke to about the status
11   of both documents, who he followed up with after he did not receive both documents, and their
12   responses. Therefore, any affidavit provided by Plaintiff must document his efforts with regard to
13   both a financial certificate and an inmate account statement, not merely a financial certificate.
14          Specifically, if Plaintiff is unable to acquire the necessary documents from prison officials,
15   after making efforts to do so following receipt of this order, he must provide the Court with an
16   affidavit that demonstrates that he has done all that he could to acquire both a financial certificate
17   and an inmate account statement by the Court’s deadline. Plaintiff’s affidavit should include dates
18   of his requests, dates of his follow-up requests, names of the prison officials that he spoke to about
19   the matter, and their responses. If Plaintiff’s affidavit demonstrates that he has done all that was
20   possible to acquire both a financial certificate and an inmate account statement, the Court will
21   consider his application to proceed in forma pauperis complete.1
22          Plaintiff should not file multiple letters or objections regarding these requirements as this
23   imposes an unnecessary administrative burden on the Court and delays the ability of the Court to
24   address substantive issues in cases. Plaintiff should simply file one affidavit.
25          The Court will grant Plaintiff a one-time extension until on or before September 25, 2020,
26
            1 Plaintiff must still submit the first three pages of the application to proceed in forma
27   pauperis on this Court’s approved form with his affidavit. If Plaintiff does not submit the first
     three pages of the application to proceed in forma pauperis with the affidavit, the Court will
28   dismiss the case without prejudice for Plaintiff to open a new case when he is able to acquire the
     required documents.

                                                     -2-
     Case 2:20-cv-01309-RFB-NJK Document 5 Filed 07/28/20 Page 3 of 4



1    to file either a fully complete application to proceed in forma pauperis containing all three of the
2    required documents or, alternatively, the first three pages of the application to proceed in forma
3    pauperis and an affidavit detailing the efforts he took to acquire both a financial certificate and an
4    inmate account statement from prison officials. Absent unusual circumstances, the Court will not
5    grant any further extensions of time. If Plaintiff does not file either a fully complete application
6    to proceed in forma pauperis with all three required documents or, alternatively, the first three
7    pages of the application to proceed in forma pauperis and an affidavit detailing the efforts he took
8    to acquire both a financial certificate and an inmate account statement from prison officials on or
9    before September 25, 2020, the Court will dismiss this case without prejudice for Plaintiff to file
10   a new case with the Court when Plaintiff is able to either acquire all three of the documents needed
11   to file a fully complete application to proceed in forma pauperis or, alternatively, the first three
12   pages of the application to proceed in forma pauperis and an affidavit detailing the efforts he took
13   to acquire both a financial certificate and an inmate account statement from prison officials.
14          A dismissal without prejudice means Plaintiff does not give up the right to refile the case
15   with the Court, under a new case number, when Plaintiff has either all three documents needed to
16   submit with the application to proceed in forma pauperis or, alternatively, the first three pages of
17   the application to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire
18   both a financial certificate and an inmate account statement from prison officials. Plaintiff may
19   also choose not to file an application to proceed in forma pauperis and instead pay the full filing
20   fee of $400 on or before September 25, 2020 to proceed with this case.
21   II.    CONCLUSION
22          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in forma
23   pauperis, Docket No. 1, is denied without prejudice to file either a new and fully complete
24   application to proceed in forma pauperis with all three documents or, alternatively, the first three
25   pages of the application to proceed in forma pauperis and an affidavit detailing the efforts he took
26   to acquire both a financial certificate and an inmate account statement from prison officials.
27          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
28   form application to proceed in forma pauperis by an inmate, as well as the document entitled



                                                     -3-
     Case 2:20-cv-01309-RFB-NJK Document 5 Filed 07/28/20 Page 4 of 4



1    information and instructions for filing an in forma pauperis application.
2           IT IS FURTHER ORDERED that, on or before September 25, 2020, Plaintiff will either
3    pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
4    administrative fee) or file with the Court:
5           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
6           approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
7           3);
8           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
9           (i.e. page 4 of this Court’s approved form); and
10          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
11   six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff must
12   still submit an inmate account statement for the dates he has been present at the facility.
13          Alternatively, Plaintiff must file with the Court the first three pages of the application to
14   proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both a financial
15   certificate and an inmate account statement from prison officials.
16          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
17   proceed in forma pauperis with all three documents or, alternatively, the first three pages of the
18   application to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire
19   both a financial certificate and an inmate account statement from prison officials, or pay the full
20   $400 filing fee for a civil action on or before September 25, 2020, the Court will dismiss this
21   action without prejudice for Plaintiff to refile the case with the Court, under a new case number,
22   when Plaintiff has all three documents needed to file a complete application to proceed in forma
23   pauperis.
24          IT IS SO ORDERED.
25          DATED: July 28, 2020.
26
27                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
28



                                                     -4-
